Filed 7/3/14 P. v. Abdul-Jaami CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A139737
v.
KHALIL ABDUL-JAAMI,                                                  (Lake County
                                                                     Super. Ct. No. CR930788)
         Defendant and Appellant.

         Defendant Khalil Abdul-Jaami appeals from a judgment following a jury verdict
finding him guilty of unlawfully possessing a firearm (Pen. Code, § 29900, subd. (a)(1)).1
The trial court sentenced him to the upper term of three years doubled because of a prior
strike, plus two consecutive one-year prison prior enhancements, for a total sentence of
eight years in state prison. His appellate counsel has raised no issues and asks this court
for an independent review of the record to determine whether there are any issues that
would, if resolved favorably to defendant, result in reversal or modification of the
judgment. (People v. Wende (1979) 25 Cal.3d 436.) Defendant was notified of his right
to file a supplemental brief, was given additional time to do so, but did not file anything
further. Upon independent review of the record, we conclude no arguable issues are
presented for review, and affirm the judgment.
                                                     DISCUSSION
         In October 2012, the District Attorney for Lake County filed a two-count felony
complaint against defendant, alleging he unlawfully owned, possessed or had custody of
         1
             All further statutory references are to the Penal code unless otherwise indicated.
                                                             1
a firearm (§ 29900, subd. (a)(1)) and unlawfully purchased, received or had control of a
firearm (§ 29800, subd. (a)(1)). It was further alleged he had been convicted of a serious
or violent offense (§§ 1170.12, subds. (a)–(d), 667, subds. (b)–(i)), and had served two
prior prison terms (§ 667.5, subd. (b)) and was ineligible for probation (§ 1203, subd.
(e)(4)). A month later, the prosecution filed a first amended complaint, adding counts for
unlawfully carrying a concealed weapon (§ 25400, subd. (a)(1)) and unlawfully
possessing a stolen firearm (§ 496, subd. (a)).
       At the preliminary hearing Deputy Sheriff Lyle Thomas testified he pulled
defendant over for running a red light and determined he was on probation. When
defendant repeatedly hesitated in answering whether he had anything illegal in the car,
Thomas searched it and discovered a loaded gun hidden in a sock under the driver’s seat.
At that point, Thomas advised defendant of his Miranda2 rights and arrested him.
Defendant denied knowing about the weapon. Criminal Investigator Denise Hinchcliff
testified to numerous phone calls defendant made from the jail to the owner of the car,
Karen Johnson. Johnson was upset about the gun and suggested defendant could claim
he needed it to protect his family. Hinchcliff also determined the gun was registered to
an individual who was deceased and had been stolen from the home of one of the county
deputy district attorneys. The prosecution also entered into evidence defendant’s
conviction records.
       The court held defendant to answer as to the first three charges, but found
insufficient evidence he knew the firearm was stolen. The court also found defendant in
violation of his probation in another matter.
       The district attorney then filed a three-count information in December 2012,
charging defendant with unlawfully owning or possessing a firearm in violation of
sections 29900, subdivision (a)(1) (count I) and section 29800, subdivision (a) (count II),
and carrying a concealed weapon in violation of subdivision 25400, subdivision (a)(1)
(count III). It further charged he had been convicted of a serious or violent offense


       2
           Miranda v. Arizona (1966) 384 U.S. 436 (Miranda).
                                                2
(§§ 1170.12, subds. (a)–(d), 667, subds. (b)–(i)), and had served two prior prison terms
(§ 667.5, subd. (b)) and was ineligible for probation (§ 1203, subd. (e)(4)).
       Defendant then filed a motion to disqualify the district attorney because of an
asserted conflict of interest. It turned out, Karen Johnson, the owner of the car, was in a
romantic relationship with defendant and was also a county correctional officer.
Defendant claimed Deputy Thomas told him when he was arrested he should keep quiet
about the relationship and plead out without calling attention to it. Defendant also
claimed a “well known” and “well liked” retired prosecutor was a tangential victim, since
the firearm in question had been stolen from his home. Defendant asserted these matters
had raised the ire of the district attorney, rendering the office biased and unfair and
causing it to withdraw a negotiated disposition. On the same grounds, defendant moved
to set aside the information.
       The prosecutor opposed the motions, denying any bias and explaining she
withdrew the plea offer after learning about the jail telephone calls indicating defendant
was clearly aware the firearm was in the car. The Attorney General also filed opposition
to the motion to recuse the district attorney. The court heard and denied the motions and
set the case for trial.
       Defendant then sought and was granted a continuance of the trial date to file a
motion to suppress and a Pitchess motion3 based on alleged improper conduct by
Deputy Thomas in pressuring defendant to quickly make a deal and avoid embarrassment
to Johnson. The trial court found defendant made a sufficient showing under Pitchess to
warrant an in camera review of the officer’s personnel files. On review, the trial court
found no documents should be disclosed.
       Two weeks before trial commenced, defendant made a Code of Civil Procedure
section 170.6 challenge, and the case was assigned for trial to another department. Trial
commenced in May 2013. Before the presentation of evidence, the prosecution moved to
dismiss counts II and III on grounds they were essentially duplicative of count I.


       3
           Pitchess v. Superior Court (1974) 11 Cal.3d 531 (Pitchess).
                                              3
Defendant then stipulated to the prior conviction alleged in connection with count I.
There was a further stipulation that no identifiable latent fingerprints were found on the
gun or the ammunition in the gun and that the search of the car was lawful.
       Deputy Thomas testified as he had at the preliminary hearing. In addition,
Lieutenant Jason Findley, who worked at the county jail, testified for the prosecution as
to telephone calls between defendant and Scott, tapes of three of which were played to
the jury. Criminal Investigator John Flynn testified the absence of identifiable
fingerprints on a firearm is not unusual. Defendant called no witnesses and argued in
closing the prosecution had not proven beyond a reasonable doubt he knew the gun was
in the car. The jury returned a guilty verdict.
       Defendant thereafter waived a jury trial as to the enhancement allegations, and the
trial court found the prior “strike” offense and two prior prison terms allegations true.
Defendant then made a Romero motion,4 asking the court to strike the prior serious
felony and prison term allegations, so he would be eligible for probation. The trial court
denied the motion, and sentenced defendant to the upper term of six years, with an
additional two years for the prison priors to be served consecutively, for an aggregate
term of eight years.
       Throughout the proceedings, defendant was ably represented by counsel.
Defendant was duly admonished as required in connection with his waiver of jury trial on
the enhancement allegations. The trial court did not abuse its discretion in connection
with evidentiary rulings and properly instructed the jury. The court also did not abuse its
discretion in denying defendant’s Romero motion or in sentencing defendant. The court
duly set forth on the record the sentencing factors considered, and imposed applicable
fines and provided custody credits.




       4
           People v. Superior Court (Romero) (1996) 13 Cal.4th 497.
                                              4
                                         DISPOSITION
      After a full review of the record, we find no arguable issues and affirm the
judgment.



                                                       _________________________
                                                       Banke, J.


      We concur:


      _________________________
      Dondero, Acting P. J.


      _________________________
      Becton, J.




      
         Judge of the Contra Costa County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
                                            5